DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark J. Rozman (Reg. No. 42,117) on December 16, 2021. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Rozman agreed.
The application has been amended as follows: 



Listing of Amended Claims: 

.	(Currently Amended)  An apparatus comprising:
	a host controller to couple to an interconnect, the host controller including:
		a first input/output (I/O) buffer to couple to a first communication line of the interconnect;
		a second I/O buffer to couple to a second communication line of the interconnect; and
: 
dynamically cause the first communication line to communicate only a clock signal to a first device group including one or more first devices and dynamically cause the second communication line to communicate only a data signal to the first device group when a communication of a first protocol is 
dynamically cause the first communication line to communicate only a data signal to a second device group including one or more second devices and dynamically cause the second communication line to communicate only a clock signal to the second device group when a communication of the first protocol is 

16.	(Currently Amended)  A system comprising:
	a host controller having a first input/output (I/O) buffer coupled to a first communication line and a second I/O buffer coupled to a second communication line; 
only a clock signal sent by the host controller on the first communication line and a data buffer to receive only a data signal sent by the host controller on the second communication line; and
	a second device group including one or more second devices coupled to the host controller, wherein each of the one or more second devices includes a data buffer to receive only a data signal sent by the host controller on the first communication line and a clock buffer to receive only a clock signal sent by the host controller on the second communication line.

21.	(Currently Amended)	 An apparatus comprising:
	at least one core; and
an interface circuit coupled to the at least one core, the interface circuit comprising:
		a first input/output (I/O) buffer to couple to a first communication line of a multi-drop bus;
		a second I/O buffer to couple to a second communication line of the multi-drop bus; and
		a selection circuit to: 
dynamically cause the first communication line to communicate only a clock signal to a first device group including one or more first memory devices and dynamically cause the second communication line to communicate only a data signal to the first device group when a communication of a first protocol is 
only a data signal to a second device group including one or more second memory devices and dynamically cause the second communication line to communicate only a clock signal to the second device group when a communication of the first protocol is 

ALLOWABLE SUBJECT MATTER
The primary reason for allowance of claims 1 and 21 in the instant application is that prior arts do not teach a first communication line of a controller to dynamically cause the first communication line to communicate only a clock signal to a first device group including one or more first devices and dynamically cause a second communication line of the controller to communicate only a data signal to the first device group when a communication of a first protocol is addressed to at least one of the one or more first devices of the first device group; and dynamically cause the first communication line to communicate only a data signal to a second device group including one or more second devices and dynamically cause the second communication line to communicate only a clock signal to the second device group when a communication of the first protocol is addressed to at least one of the one or more second devices of the second device group.


	The remaining claims 2-9, 17-20 and 22-25 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-9 and 16-25.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-9 and 16-25 have been allowed.

    b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571)272-85968596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code 571-270-1023. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181